PER CURIAM.
Action against the defendant, an indorser, on three promissory notes. The complaint was unverified, and the answer was a general denial, and that the notes *172had been theretofore transferred to one Cerini, who brought an action to recover thereon, which was dismissed; and the judgment in that action is pleaded in bar of this. The court made general findings that all the allegations of the complaint were true, and all the allegations of the answer untrue, and rendered judgment against defendant, from which, and an order denying him a new trial, he appeals.
There is no substantial merit in the appeal. The objection that the findings are insufficient to cover the issues is untenable (Pralus v. Mining Co., 35 Cal. 34; Carey v. Brown, 58 Cal. 184; Moore v. Waterworks Co., 68 Cal. 146, 8 Pac. 816); and the further objection that the findings are unsupported by the evidence equally so. The only particular suggested under the latter point is as to the sufficiency of the demand and notice, and of that there is no question. Judgment and order affirmed.